Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 03 December 2020 in which claims 1-12 are pending. Claims 1, 8, and 12 are independent. Claims 2-7, and 9-11 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method comprising steps involving minimizing a first cost function and minimizing a second cost function as detailed in the claim in association with remaining claim features. 
As to dependent claims 2-7 and 9, these claims are allowed because each of these claims depends from allowed independent claim 1.



As to dependent claims 10 and 11, these claims are allowed because each of these claims depends from allowed independent claim 8.

As to independent claim 12, the claim is allowed because it contains subject matter very similar that of claim 8 for which claim 8 is found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomi-Tricot (US-2020/0011953-A1) discloses a method and an apparatus similar to that claimed in the instant application. However, it does not explicitly or implicitly include any indication of minimizing a cost function including a reference amplitude map of a reference subject as stated in the instant independent claims 1, 8 and 12.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852